Citation Nr: 0400695	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying claims to reopen 
the issues of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), schizophrenia, and a bipolar 
disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied by 
the RO in a February 1999, at which time it was also 
determined that new and material evidence had not been 
presented to reopen a previously denied claim for service 
connection for any other acquired psychiatric disorder.  
Notice of the denial was furnished to the veteran in the same 
month, but he did not thereafter initiate a timely appeal of 
the February 1999 denials.  

2.  The evidence received since entry of the February 1999 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not duplicative or 
cumulative of previously submitted materials, and by itself 
or in combination with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen herein at issue.




CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying entitlement to 
service connection for PTSD, and declining to reopen a claim 
of entitlement to service connection for any other acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), was signed into law.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA has issued regulations implementing the 
VCAA; specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  Notwithstanding the changes brought about by 
the VCAA, the need to ascertain whether VA has fully complied 
with its notice and duty to assist obligations under the VCAA 
is obviated by the favorable disposition of the issue now 
presented by this appeal as to the newness and materiality of 
the evidence submitted since entry of the most recent, final 
denial.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of new and material evidence was modified by a 
regulatory amendment, see 66 Fed. Reg. 45620 (2001), with 
respect to claims to reopen filed on or after August 29, 
2001.  As the claim to reopen at issue in this matter was 
filed in June 2000, the changes in 38 C.F.R. § 3.156 (2003) 
are inapplicable to the instant matter.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as a 
psychosis, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Title 38, Code of Federal Regulations, Section 3.304(f) 
(2003), provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  Id.  

Further changes to 38 C.F.R. § 3.304(f) were thereafter made, 
effective from March 7, 2002, see 67 Fed. Reg. 10330-10332 
(2002), in order to set forth the type of evidence that may 
be relevant in corroborating a veteran's statement regarding 
the occurrence of a stressor in claims for service connection 
for PTSD resulting from personal assault, which is not herein 
at issue.  See also VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996); 
Patton v. West, 12 Vet. App. 272, 283 (1999); YR v. West, 11 
Vet. App. 393, 398-99 (1998).  

The issue of the veteran's entitlement to service connection 
for an acquired psychiatric disorder, inclusive of PTSD, has 
previously been the subject of final rating determinations of 
the RO, the most recent of which was entered by the RO in 
February 1999.  At that time, the RO denied the veteran's 
initial claim of entitlement to service connection for PTSD 
on the basis that a current, confirmed diagnosis of PTSD was 
not identified by medical evidence.  In addition, the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for any 
other acquired psychiatric disorder.  Following notice to the 
veteran later in February 1999 as to the RO's action, an 
appeal was not initiated.  As such, the February 1999 actions 
are final.  38 U.S.C.A. § 7105. 

Based on the veteran's submission of a claim to reopen in 
June 2000, the question now before the Board is whether new 
and material evidence has been presented to reopen the claim 
most recently denied by the RO in February 1999.  This 
necessitates a review of the evidence submitted prior to and 
subsequent to the most recent, final denial.  

On file at the time of the February 1999 decision were 
service medical records, including reports of service 
entrance and exit examinations, which identified no 
complaints or findings pertaining to an acquired psychiatric 
disorder.  Evidence then of record also indicated that the 
veteran had been hospitalized in October 1991 for treatment 
of a bipolar disorder, mixed type, with psychotic features.  
At that time, and subsequently, the veteran reported that he 
had suffered from panic attacks since the age of three years.  
During a course of treatment initiated in late 1991, 
diagnoses of a schizoaffective disorder, bipolar type, and 
personality disorder were recorded.  Hazel Farkas, M.D., who 
attended the veteran during that period of care, reported in 
an October 1993 letter that the appellant himself had 
indicated that mild anxiety attacks dating from childhood 
were severely exacerbated by a prolonged, inservice illness.  
No opinion to that effect, however, was offered by the 
clinician.  VA examination in April 1993 yielded a diagnosis 
of a schizoaffective disorder, depressed type.  

Received into the record in August 1993 was a statement from 
the veteran's father and mother, to the effect that their 
son, the appellant, had been mentally fit at the time of his 
entrance into military service, but was significantly 
mentally impaired upon his release from active duty.  
Submitted in February 1994 were records from a preservice 
hospitalization in December 1956 for removal of the veteran's 
tonsils and adenoids and for a bilateral myringotomy.  Such 
was offered for the purpose of challenging an inservice 
diagnosis of peritonsillar abscess which was recorded during 
a period of inservice hospitalization in August 1969.  

Also of record in 1999 were reports of VA outpatient care 
during 1997 and 1998 for treatment of a bipolar disorder, 
generalized anxiety disorder, and narcolepsy.  In July 1998, 
a treating physician reported that the veteran had a bipolar 
disorder with mild depression, and he added that such was 
often triggered by stress, with stress being reported by the 
veteran during and after his period of military service.  It 
was further noted that, by the veteran's account, there was 
possibly an undiagnosed psychiatric disorder following his 
period of service.  

In an undated memo on the letterhead of the VA Medical 
Clinic, a VA social worker executed a referral to an unknown 
source, as follows:

I am making this referral because I believe [the 
veteran] has a claim for PTSD.  He does display 
many of the symptoms.  I also believe that the 
PTSD has had a severe and prolonged impact on his 
psychosocial functioning.  He initially-many 
years ago-met resistance from the VA and thus 
was treated in the community.  Of course recently 
he was "re-identified" to us and we will do our 
best to process this "rightful" claim.  Thanks 
for your help.  

Evidence presented since the February 1999 rating decision 
includes various materials, only two of which are herein 
addressed, as such evidence is found to be both new and 
material.  A treating VA psychiatrist in a progress note of 
October 1999 offered a diagnosis of a bipolar disorder and 
stated the following:

One can make a case for the patient (sic) present 
psychiatric disorder being service-connected.  It 
is not uncommon for significant mood disorders to 
present for treatment in times of severe stress 
or with physical illness.  

Also now on file is a January 2000 memorandum to the RO from 
the veteran's attending VA social worker, wherein it was 
reported that the claimant was suffering from PTSD.  In 
addition, it was pointed out that one other examiner had also 
diagnosed PTSD, and that others had found the primary entity 
to be a bipolar disorder.  The social worker nevertheless 
determined that, regardless of the diagnosis, it was his 
opinion that the veteran's military experiences were the 
cause of his mental health problems and, thus, service 
connected.  

The two opinions cited above bear directly and substantially 
upon the specific matter under consideration.  As well, that 
evidence is not duplicative of prior evidence or cumulative 
of previously submitted materials, as it reflects defined 
diagnoses and presumed plausible opinions, which are offered 
without resort to sole reliance on the veteran's own account 
of inservice events or his medical history.  Such evidence, 
by itself or in combination with the evidence previously 
submitted, is so significant that it must be considered in 
order to decide fairly the merits of the claim to reopen for 
service connection for an acquired psychiatric disorder, 
inclusive of PTSD and a bipolar disorder.   Thus, those 
materials are found to constitute new and material evidence 
under 38 C.F.R. § 3.156(a), and to that extent, the claim is 
reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, inclusive of PTSD and a bipolar 
disorder.  


REMAND

Notwithstanding the Board's conclusion that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder, additional development is in 
order before the merits of the reopened claim may be 
adjudicated.  While the representative indicates that a 
further search is needed for service medical records 
involving an August 1969 hospitalization of the veteran, 
those records were received from the National Personnel 
Records Center in February 2002.  As such, no further 
retrieval of service medical records is found to be 
necessary.  

The representative requests, however, that the veteran be 
afforded a VA psychiatric examination, and the Board agrees 
that further medical input is desirable in this instance in 
order to ascertain the nature and etiology of any current 
acquired psychiatric disorders.  In addition to recent 
opinions of treating VA mental health professionals, there is 
also indicated by the record that, beginning in April 2001, a 
diagnosis of rule out PTSD due to child abuse is made known.  
It would also be advisable to request that attempts be made 
to obtain the records of psychiatric treatment referenced by 
the veteran's treating VA social worker as having been 
received by the veteran through mental health system of the 
State of New York, for PTSD, which are not now on file.  

Accordingly, in order to ensure that the veteran is afforded 
due process of law, and that the requirements of the VCAA are 
fully complied with, the claim of entitlement to service 
connection for an acquired psychiatric disorder is REMANDED 
for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to service 
connection for an acquired psychiatric 
disorder, inclusive of PTSD and a bipolar 
disorder, based on his reopened claim 
therefor.  As part of such actions, the 
RO must advise the veteran of the 
information and evidence needed to 
substantiate such reopened claim, as well 
as notice in writing of what specific 
evidence, if any, must be obtained by him 
and precisely what specific evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim.  Notice 
must be provided to the veteran that he 
has one year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the letter to the veteran 
begins the one-year period.  

2.  Additionally, the veteran is to be 
contacted in writing through his 
representative in order to determine 
whether he is alleging that PTSD is the 
result of combat stressors.  If so, the 
veteran must be asked to provide all 
necessary details of such combat, 
including the date, place, and unit to 
which he was assigned at the time of any 
combat, as well as the circumstances and 
events he alleges constituted his 
engaging the enemy in combat.

Upon receipt of any response, the RO is 
to verify to the extent possible any 
assertion by the veteran that he engaged 
in combat while in military service.  See 
VAOPGCPREC 12-99; 65 Fed.Reg. 6257 
(2000).

3.  As well, the veteran should be 
contacted in writing for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for an acquired psychiatric 
disorder, including PTSD, since his 
discharge from military service. The 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  In addition, the RO should 
through contact with the veteran and his 
VA social worker, M. Miller, MSW, CSW-R, 
of Rome, New York, and attempt to 
identify and obtain any and all records 
relating to a course of psychiatric 
evaluation and care obtained by the 
veteran through the mental health system 
of the State of New York.  

After obtaining proper authorization, the 
RO is to obtain copies of evaluation and 
treatment records not already on file 
from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless whether 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should contact the veteran in 
writing to request that he submit a 
comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service that 
led to the onset of his PTSD.  Each 
incident should be fully described with 
the approximate dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, the unit to which assigned at 
the time, the full names and service 
numbers of any other persons present, 
detailed descriptions of events, and any 
other identifying information.  

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible.  Without such 
details adequate research for verifying 
information may not be able to be 
conducted.  The appellant must also be 
advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the inservice stressors 
which the veteran claims led to the onset 
of his PTSD, such as statements from 
fellow servicemen who may have witnessed 
the inservice events or from family 
members or others to whom he may have 
described the stressors at or about the 
time of their occurrence.

5.  Then, based on any and all 
information regarding the veteran's 
claimed stressor(s), the RO should 
prepare a detailed summary of all the 
claimed stressors.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents should then be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) with 
a request to provide any information that 
may corroborate the alleged stressor(s).

6.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USASCRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
that should be so stated in such report.  

7.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
psychologist for the purpose of 
ascertaining the nature and etiology of 
any acquired psychiatric disorder.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner, and 
the report prepared must reflect whether 
folder was reviewed.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished.  All established 
psychiatric diagnoses are then to be 
fully set forth. 

The examiner must then offer a 
professional opinion, with full 
supporting rationale, addressing the 
following:  

Is it at least as likely as not 
that an acquired psychiatric 
disorder had its onset during 
the appellant's period of 
military service from October 
1966 to August 1969, or is 
otherwise the result of such 
period of service?

Is it at least as likely as not 
that a psychosis had its onset 
during the one-year immediately 
following the appellant's 
August 1969 discharge?

Is it at least as likely as not 
that any acquired psychiatric 
disorder that preexisted the 
veteran's service entrance 
permanently increased in 
severity during such service? 
If so, how?

Does the veteran have  PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that PTSD is the result of 
any inservice event(s)?  If so, 
which independently verified 
event(s) are responsible for 
PTSD?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

8.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

9.  Lastly, the RO should readjudicate 
the reopened claim of entitlement to 
service connection for an acquired 
psychiatric disorder on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA; 
38 U.S.C.A. § 1154 (West 2002), as 
applicable; and the provisions of 
38 C.F.R. § 3.304(f) (2003).  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



